Citation Nr: 0901644	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar myofascial strain, lumbar spine 
degenerative disc disease, bulging disc.  

2.  Entitlement to an initial compensable evaluation for 
hypertension.  

3.  Entitlement to an initial compensable evaluation for 
hearing loss, left ear.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1993 to May 1997 and 
from March 1999 to January 2004.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to higher initial evaluations 
for a low back disability, hypertension and right ear hearing 
loss.  Additional action is necessary before the Board 
decides these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

In this case, VA has not provided the veteran adequate 
assistance with regard to his claims.  Therefore, any 
decision to proceed in adjudicating them would prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

First, during a VA spine examination conducted in November 
2004, the veteran reported that he used prescription 
medication for his back problems and had undergone magnetic 
resonance imaging (MRI) of his back.  The report of MRI and 
records of the alleged treatment are not presently in the 
claims file.  In fact, there are no treatment records in the 
claims file.  As the representative notes in a Written Brief 
Presentation dated December 2008, given that the veteran is 
now service connected for multiple disabilities, there may be 
pertinent outstanding treatment records to obtain in support 
of the claims being remanded.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, examinations in support of the veteran's claims are 
necessary.  The RO afforded the veteran examinations during 
the course of this appeal, but the reports of these 
examinations are inadequate to decide the veteran's claims.  
Since the most recent examinations conducted in 2004, in the 
previously noted Written Brief Presentation, the veteran's 
representative asserts that the veteran has developed heart 
disease secondary to his hypertension.  As well, he refers to 
the veteran's claim that his back disability and hearing loss 
are now compensably disabling and requests updated, more 
comprehensive VA examinations so that VA can address this 
matter.  

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Contact the veteran and ask him to 
provide in writing the names and 
addresses of all medical providers who 
have treated him for the disabilities at 
issue in this appeal since his discharge 
from service and the dates of that 
treatment.  These providers should 
include the physicians who prescribed the 
veteran medication for his back 
complaints and conducted the MRI to which 
the veteran referred in November 2004. 

2.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
records identified, including the report 
of MRI of the back and records of 
treatment visits during which physicians 
prescribed medication. 

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for a low 
back disability.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) Identify and describe the 
severity of all low back 
symptomatology, including, if 
appropriate, pain, limitation 
of motion, ankylosis, abnormal 
gait and/or spinal contour, 
spasm, and guarding; 

b) Based on x-ray results, 
specifically indicate whether 
the veteran has arthritis of 
the low back and/or disc 
disease of the lumbar spine;

c) Identify the frequency and 
duration of any incapacitating 
episodes of disc disease the 
veteran suffers during a 12 
month period;

d) Consider whether the 
veteran's low back symptoms 
cause functional loss due to 
reduced or excessive excursion, 
decreased strength, speed, or 
endurance, or the absence of 
necessary structures, 
deformity, adhesion, and/or 
defective innervation and, if 
so, describe the extent of this 
loss during flare-ups or after 
repetitive use in terms of 
additional loss of motion 
beyond that which is observed 
clinically;

e) Indicate whether any 
reported pain is supported by 
adequate pathology and 
evidenced by visible behavior;

f) Identify any evidence of 
neuropathy or other nerve 
involvement due to the low back 
disability, to include reflex 
changes;

g) Describe the impact of the 
veteran's service-connected low 
back disability on his daily 
activities and employability; 
and

h) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for 
hypertension.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) Diagnose all cardiac 
disabilities shown to exist and 
opine whether they are part of, 
or related to the veteran's 
service-connected hypertension;

b) If so, identify and describe 
the severity of all associated 
cardiac symptomatology; 

c) Specifically indicate 
whether the veteran has had 
diastolic pressure of 
predominantly 100 or more or 
systolic pressure of 
predominantly 160 or more;  

d) Describe the impact of the 
veteran's service-connected 
hypertension and any other 
related cardiac disability on 
his daily activities and 
employability; and

e) Provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

5.  Arrange for the veteran to undergo a 
VA audiological examination in support of 
his claim for a higher initial evaluation 
for left ear hearing loss.  

6.  Readjudicate the veteran's claims 
based on all of the evidence of record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

